Exhibit 10.16

RESTRICTED STOCK UNIT AGREEMENT

HILTON GRAND VACATIONS INC.

2017 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

AWARD NOTICE

The Participant has been granted Restricted Stock Units (or “RSUs”) with the
terms set forth in this Award Notice and subject to the terms and conditions of
the Plan and the Restricted Stock Unit Agreement to which this Award Notice is
attached. Capitalized terms used and not defined in this Award Notice shall have
the meanings set forth in the Restricted Stock Unit Agreement and the Plan.

Participant:

Date of Grant:

Restricted Stock Units Granted: [                    ] RSUs

 

Vesting Schedule:



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

HILTON GRAND VACATIONS INC.

2017 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

This Restricted Stock Unit Agreement, effective as of the Date of Grant (as
defined below), is between Hilton Grand Vacations Inc., a Delaware corporation
(the “Company”), and the Participant (as defined below).

WHEREAS, the Company has adopted the Hilton Grand Vacations Inc. 2017 Stock Plan
for Non-Employee Directors (as it may be amended, the “Plan”) to provide a means
through which the Company and the other members of the Company Group may attract
and retain members of the Board of Directors of the Company (the “Board”) and to
provide a means whereby members of the Board can acquire and maintain an equity
interest in the Company;

WHEREAS, the Participant is a director of the Company; and

WHEREAS, the Committee has determined to grant Restricted Stock Units to the
Participant as provided for herein, and the Company and the Participant hereby
wish to memorialize the terms and conditions applicable to the RSUs.

NOW, THEREFORE, the parties hereto agree as follows:

1.    Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. In addition to other terms defined herein, the
following terms shall have the following meanings for purposes of this
Agreement:

(a)    “Agreement” shall mean this Restricted Stock Unit Agreement, including
(unless the context otherwise requires) the Award Notice.

(b)     “Award Notice” shall mean the notice to the Participant found on the
cover page hereto.

(c)    “Date of Grant” shall mean the “Date of Grant” listed in the Award
Notice.

(d)    “Participant” shall mean the “Participant” listed in the Award Notice.

(e)    “RSUs” shall mean that number of Restricted Stock Units listed in the
Award Notice as “Restricted Stock Units Granted.”

(f)    “Shares” shall mean a number of shares of the Company’s Common Stock
equal to the number of RSUs.

2.     Grant of RSUs.

(a)    Subject to the terms and conditions of the Plan and the additional terms
and conditions set forth in this Agreement, the Company hereby grants to the
Participant the number of RSUs appearing on the Award Notice. The RSUs are
notional units of measurement denominated in shares of Common Stock. One RSU is
equivalent in value to one share of Common Stock.



--------------------------------------------------------------------------------

(b)    Each RSU represents an unfunded, unsecured right to receive one share of
Common Stock (subject to Section 3) in the future if the conditions set forth in
the Plan and this Agreement are satisfied, and subject to adjustment as provided
in the Plan.

3.    Settlement of the RSUs. Upon vesting of the RSUs as provided in the Award
Notice, the Company shall deliver one share of Common Stock to the Participant
(or his beneficiary) within 70 days following the applicable vesting date set
forth in the Award Notice and such vested RSU shall be cancelled upon such
delivery. Notwithstanding the foregoing, the following provisions shall apply:
(a) any shares of Common Stock earned and vested due to a termination of service
shall be delivered within 70 days following the date of the Participant’s
termination of service; and (b) any shares of Common Stock earned and vested as
a result of a Change in Control shall be delivered within 70 days following the
date of the Change in Control event. If the 70-day period described herein
begins in one calendar year and ends in another, the Participant (or his
beneficiary) shall not have the right to designate the calendar year of the
payment. Further, if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Participant
(or his beneficiary), the payment will be treated as made within the applicable
70-day time period specified herein if the payment is made during the first
taxable year of the Participant in which the calculation of the amount of the
payment is administratively practicable or otherwise in accordance with Code
Section 409A.

4.    Termination of Service.

(a)    If the Participant ceases to be a member of the Board for any reason
before the RSUs vest, the unvested RSUs shall immediately become forfeited
without any further action by the Company or the Participant and without any
payment of consideration therefor.

(b)    Notwithstanding Section 4(a) above, the RSUs, to the extent not then
vested, shall become fully earned and vested:

(i)    upon termination of the Participant’s service due to death or Disability;

(ii)    if the successor or surviving company in a Change in Control event does
not assume, substitute or continue the RSUs on substantially similar terms or
with substantially similar economic benefits as the RSUs outstanding immediately
prior to the Change in Control event; or

(iii)    if the RSUs are substituted, assumed or continued following a Change in
Control event but the Participant’s service is terminated within 12 months
following the Change in Control (x) by the Company for any reason other than
Cause or (y) by the Participant for Good Reason (as defined below).

(c)    Notwithstanding Sections 4(a) and 4(b) above, if at least six months have
elapsed since the Date of Grant, the RSUs shall be earned and vested on a
pro-rata basis if the Participant’s service is terminated as a result of the
Participant’s Retirement. The pro-rata portion of the RSUs that shall vest as a
result of a Participant’s Retirement shall be determined by multiplying the
total number of RSUs by a fraction (the numerator of which is the number of
calendar months that have elapsed from the Date of Grant through the date of
Retirement, and the denominator of which is the total number of months over
which the RSUs vest) and subtracting from such quotient any RSUs that have
previously vested. Partial months of service shall be treated as whole months
for the numerator in this calculation. If fractional units would result from
applying the foregoing formula, any factional unit shall be rounded down to the
nearest whole number.

 

3



--------------------------------------------------------------------------------

(d)    The Administrator shall have discretion to determine the basis for any
termination of the Participant’s service, including but not limited to whether
such termination is for Good Reason, not for Cause or Retirement.

(e)    For purposes of this Section 4, “Good Reason” means a Participant’s
ceasing to serve as a Director of the Company or successor thereto due to the
Participant’s failure to be nominated to serve as a director of the Company or
the Participant’s failure to be elected to serve as a director of the Company,
but not due to the Participant’s decision not to continue service on the Board
of Directors of the Company, including any successor, as the case may be. An
event or condition that would otherwise constitute “Good Reason” herein shall
constitute Good Reason only if the Participant provides written notice to the
Company (or its successor) of the initial existence of any or all of the
foregoing events or conditions which constitute “Good Reason” within 60 days of
the initial existence of such event(s) or condition(s) and the Company does not
cure or remedy the event(s) or condition(s) within thirty (30) days after the
date of such written notice by the Participant. The Participant’s service must
be terminated for Good Reason within 120 days after the occurrence of an event
of Good Reason.

(f)    For purposes of this Section 4, “Retirement” means retirement from
service on the Board in accordance with the retirement policies of the Company
applicable to members of the Board.

5.    Dividend Equivalents. A Participant holding outstanding RSUs shall be
entitled to be credited with dividend equivalent payments (upon the payment by
the Company of dividends on shares of Common Stock) either in cash or, in the
sole discretion of the Committee, in shares of Common Stock or additional
Restricted Stock Units having a Fair Market Value equal to the amount of such
dividends (and interest may, in the sole discretion of the Committee, be
credited on the amount of cash dividend equivalents at a rate and subject to
such terms as determined by the Committee), which accumulated dividend
equivalents (and interest thereon, if applicable) shall be payable at the same
time as the underlying RSUs are settled following the vesting of RSUs, and, if
such RSUs are forfeited, the Participant shall have no right to such dividend
equivalent payments.

6.    Rights as a Stockholder; Book Entry. The Participant shall not have any
rights of a common stockholder of the Company in respect of the RSUs unless and
until the Participant receives and becomes the record holder of the shares of
Common Stock pursuant to Section 3 above. The Company may recognize the
Participant’s ownership of Common Stock through uncertificated book entry. Upon
delivery to the Participant of the shares of Common Stock pursuant to Section 3,
Participant’s name shall be registered or recorded in stock transfer book and
records maintained by the Company or a transfer or clearing agent designated by
the Company.

7.    Legend. To the extent applicable, all book entries (or certificates, if
any) representing shares of Common Stock delivered to the Participant as
contemplated by Section 3 above shall be subject to the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such shares are listed and any applicable Federal or state laws, and
the Company may cause notations to be made next to the book entries (or a legend
or legends put on certificates, if any) to make appropriate reference to such
restrictions. Any such book entry notations (or legends on certificates, if any)
shall include a description to the effect of the restrictions set forth in
Section 9 below.

8.    No Right to Continued Service; No Right to Future Awards. Neither the Plan
nor this Agreement nor the granting of the RSUs hereunder shall impose any
obligation on the Company or any Affiliate to continue the engagement of the
Participant as a member of the Board. Further, the Participant’s service as a
member of the Board may be terminated free from any liability or claim under the
Plan or this Agreement, unless otherwise expressly provided therein or herein.
The grant of the RSUs does not create any obligation to grant further Awards.

 

4



--------------------------------------------------------------------------------

9.    Transferability.

(a)    The RSUs may not at any time be Transferred (as defined below) (unless
such Transfer is specifically required pursuant to a domestic relations order or
by applicable law) other than by will or by the laws of descent and
distribution, and any such purported Transfer shall be void and unenforceable
against any member of the Company Group; provided, that the designation of a
beneficiary shall not constitute a Transfer.

(b)    “Transfer” shall mean (in either the noun or the verb form, including
with respect to the verb form, all conjugations thereof within their correlative
meanings) with respect to any security, the assignment, alienation, pledge,
attachment, sale or other transfer or encumbrance by the Participant.

10.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

11.    Choice of Law; Jurisdiction; Venue. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions of any state. The
Participant hereby irrevocably waives all right to a trial by jury in any suit,
action or other proceeding instituted by or against such Participant in respect
of the Participant’s rights or obligations hereunder. Any suit, action or
proceeding with respect to this Agreement (or any provision incorporated by
reference), or any judgment entered by any court in respect of any thereof,
shall be brought in any court of competent jurisdiction in the State of Florida,
and each of the Participant, the Company, and any transferees who hold RSUs
pursuant to a valid assignment, hereby submit to the exclusive jurisdiction of
such courts for the purpose of any such suit, action, proceeding, or judgment.
Each of the Participant, the Company, and any transferees who hold RSUs pursuant
to a valid assignment hereby irrevocably waive (a) any objections which he or
she may now or hereafter have to the laying of the venue of any suit, action, or
proceeding arising out of or relating to this Agreement brought in any court of
competent jurisdiction in the State of Florida and (b) any claim that any such
suit, action, or proceeding brought in any such court has been brought in any
inconvenient forum.

12.    Restricted Stock Units Subject to Plan. By entering into this Agreement,
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The RSUs granted hereunder and this Agreement are
subject to the Plan. The terms and provisions of the Plan, as it may be amended
from time to time, are hereby incorporated herein by reference. In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan shall
govern and prevail, unless the Committee determines otherwise. The terms of this
Agreement shall not be deemed to be in conflict or inconsistent with the Plan
merely because they impose greater or additional restrictions, obligations or
duties, or if this Agreement provides that the Agreement terms apply
notwithstanding the provisions to the contrary in the Plan.

13.    Amendment; Waiver. The Committee may, to the extent consistent with the
terms of the Plan and this Agreement, waive any conditions or rights under,
amend any terms of or alter, suspend, discontinue, cancel or terminate, the RSUs
or this Agreement, prospectively or retroactively (including after the
Participant’s Termination); provided, that, other than as provided in the Plan,
any such waiver,

 

5



--------------------------------------------------------------------------------

amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of the Participant with
respect to outstanding RSUs shall not to that extent be effective without the
consent of the Participant. The waiver by the Company of a breach of any
provision of this Agreement by the Participant shall not operate or be construed
as a waiver of any subsequent breach by the Participant.

14.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Committee, and the Committee shall have all the powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the RSUs have been earned and
vested. Any interpretation of this Agreement by the Committee and any decision
made by it with respect to this Agreement are final and binding.

15.    Section 409A of the Code.

(a)    It is intended that the provisions of this Agreement comply with, or be
exempt from, Section 409A of the Code, and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A of the Code. The Participant
is solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or in respect of the Participant in connection with this
Agreement (including any taxes and penalties under Section 409A of the Code),
and no member of the Company Group shall have any obligation to indemnify or
otherwise hold the Participant (or any beneficiary) harmless from any or all of
such taxes or penalties.

(b)    If the Participant is a “specified employee” within the meaning of
Section 409A(2)(B)(i) of the Code, no payments in respect if the RSUs that are
“deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) shall be made to the Participant prior to
the date that is six (6) months after the date of the Participant’s “separation
from service” or, if earlier, the date of the Participant’s death. Following any
applicable six (6) month delay, all such delayed payments shall be paid in a
single lump sum on the earliest date permitted under Section 409A of the Code
that is also a business day.

(c)    Unless otherwise provided by the Committee, in the event that the timing
of payments in respect of the RSUs (that would otherwise be considered “deferred
compensation” subject to Section 409A of the Code) would be accelerated upon the
occurrence of a Change in Control, no such acceleration shall be permitted
unless the event giving rise to the Change in Control satisfies the definition
of a change in the ownership or effective control of the corporation, or a
change in the ownership of a substantial portion of the assets of the
corporation, pursuant to Section 409A of the Code if and to the extent required
under Section 409A of the Code.

16.    Data Privacy Consent. The Participant hereby consents to the collection
and processing of personal data relating to the Participant so that the Company
and its Affiliates can fulfill their obligations and exercise their rights under
the Plan and generally administer and manage the Plan. This data will include,
but may not be limited to, data about participation in the Plan and shares
offered or received, purchased or sold under the Plan from time to time and
other appropriate financial and other data (such as the date on which the RSUs
were granted) about the Participant and the Participant’s participation it the
Plan.

17.    No Advice. The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan and this

 

6



--------------------------------------------------------------------------------

Agreement, or the Participant’s acquisition or sale of any underlying Shares.
The Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or this Agreement.

18.    Restriction on Restricted Stock Unit Award and Shares. The obligation of
the Company to settle the RSUs in Shares or other consideration shall be subject
to all applicable laws, rules and regulations, and to such approvals by
governmental agencies as may be required. Notwithstanding any terms or
conditions of this Agreement to the contrary, the Company shall be under no
obligation to offer to sell, and shall be prohibited from offering to sell or
selling, any Shares underlying the RSUs unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel (if
the Company has requested such an opinion), satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the Shares. The Committee
shall have the authority to provide that all Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan, this Agreement, the Federal securities laws or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system on which the securities
of the Company are listed or quoted and any other applicable Federal, state,
local or non-U.S. laws, rules, regulations and other requirements, and, without
limiting the generality of the Plan, the Committee may cause a legend or legends
to be put on certificates representing the Shares. Notwithstanding any provision
in the Plan to the contrary, the Committee reserves the right to add any
additional terms or provisions to this Agreement that the Committee, in its sole
discretion, deems necessary or advisable in order that this Agreement complies
with the legal requirements of any governmental entity to whose jurisdiction
this Agreement is subject. The Committee may cancel the RSUs or any portion
thereof if it determines, in its sole discretion, that legal or contractual
restrictions and/or blockage and/or other market considerations would make the
Company’s acquisition of shares of Common Stock from the public markets, the
Company’s issuance of the Shares to the Participant, the Participant’s
acquisition of the Shares from the Company and/or the Participant’s sale of
Common Stock to the public markets, illegal, impracticable or inadvisable. If
the Committee determines to cancel all or any portion of the RSUs in accordance
with the foregoing, the Company shall, subject to any limitations or reductions
as may be necessary to comply with Section 409A of the Code, provide the
Participant with a cash payment or equity subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to the RSUs.

19.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the RSUs, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement shall be binding upon and shall
insure to the benefit of the parties hereto and their respective executors,
administers, heirs, successors and assigns.

20.    Severability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to the
RSUs or any Person, or would disqualify the RSUs under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
RSUs, such provision shall be construed or deemed stricken as to such
jurisdiction, Person or the RSUs and the remainder of this Agreement shall
remain in full force and effect.

21.    Right of Offset. The Company shall have the right to offset against its
obligation to deliver Shares (or other property or cash) under this Agreement
any outstanding amounts that the

 

7



--------------------------------------------------------------------------------

Participant then owes to any member of the Company Group and any amounts the
Committee otherwise deems appropriate pursuant to any tax equalization policy or
agreement. Notwithstanding the foregoing, if the RSUs is “deferred compensation”
subject to Section 409A of the Code, the Committee shall have no right to offset
against its obligation to deliver Shares (or other property or cash) under this
Agreement if such offset could subject the Participant to the additional tax
imposed under Section 409A of the Code in respect of the RSUs.

22.    Clawback/Repayment; Compliance with Ownership and Other Policies or
Agreements.

(a)    The RSUs shall be subject to reduction, cancellation, forfeiture or
recoupment to the extent necessary to comply with (i) any clawback, forfeiture
or other similar policy adopted by the Board or the Committee and as in effect
from time to time; and (ii) applicable law. Further, to the extent that the
Participant receives any amount in excess of the amount that the Participant
should otherwise have received under the terms of this Agreement for any reason
(including, without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error), the Participant shall be required
to repay any such excess amount to the Company.

(b)    Without limiting the terms of the Plan, and as a condition to receiving
the RSUs or any benefit hereunder, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, stock ownership
guidelines and/or other policies adopted by the Company, each as in effect from
time to time and to the extent applicable to the Participant.

23.    Rules of Construction. Headings are given to the section of this
Agreement solely as a convenience to facilitate reference. The reference to any
statute, regulation or other provision of law shall (unless the Administrator
determines otherwise) be construed to refer to any amendment to or successor of
such provision of law.

24.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Signatures on next page.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant.

 

HILTON GRAND VACATIONS INC.

By:

 

 

 

Mark D. Wang

 

President and Chief Executive Officer

Acknowledged and Agreed:

 

 

Participant Signature